          Case 1:19-cv-02843-KHP Document 25-1 Filed 01/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            01/24/2020
PRESENT: HON. KATHERINE H. PARKER, U.S.M.J.
------------------------------------------------------------------------X

INDELFONSO MENDEZ,

                                   Plaintiff,
                                           ORDER TO PRODUCE
    - against -                      INDELFONSO MENDEZ (14 A 2631)
                                        FOR TELEPHONE CONFERENCE
                                             19 CV 2843 (KHP)
WENDY D. OLVER and FIRST TRANSIT, INC.,

                                   Defendant.

--------------------------------------------------------------------X
         TO: SUPERINTENDENT OF ATTICA CORRECTIONAL FACILITY and THE NEW

YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SERVICES:

         WHEREAS the above named plaintiff is presently confined at the Attica Correctional

Facility of the Department of Corrections of the State of New York under DIN 14 A 2631; and

         WHEREAS his attendance will be necessary, in order that he may be appear before this

Court at a Settlement Conference in the above matter on January 30, 2020 at 10:30 a.m. in an

action pending in the United States District Court in the Southern District of New York, it is

hereby

           ORDERED that plaintiff Indelfonso Mendez [14 A 2631] is directed to appear on the

                 30th day of January, 2020 by telephone conference at 10:30 a.m.; and it is further
         Case 1:19-cv-02843-KHP Document 25-1 Filed 01/23/20 Page 2 of 2




        ORDERED that the New York State Department of Corrections and/or the

Superintendent of the Attica Correctional Facility, or of any other State Correctional Facility

where Indelfonso Mendez may subsequently be confined, produce Indelfonso Mendez [DIN 14

A 2631] at the Attica Correctional Facility, PO Box 149, Attica, NY 14011 on January 30,

2020 at 10:30 a.m. for a settlement conference via telephone conference.



DATED:         January 24, 2020
               New York, New York

                                              ____________________________________
                                              HON. KATHERINE H. PARKER, U.S.M.J.




APPLICATION GRANTED: It is hereby ORDERED that the Warden or other official in charge
of the Attica Correctional Facility produce Plaintiff Indelfonso Mendez, DIN 14 A 2631, on
January 30, 2020, no later than 10:30 a.m., to a suitable location within the Attica Correctional
Facility that is equipped with a telephone, for the purpose of participating by telephone in a
conference with the Court and Defendants’ counsel. If the scheduled time and date presents a
hardship, the Warden or the Warden’s designee should promptly inform chambers by calling (212)
805-0234. Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact
Attica Correctional Facility to arrange the call and determine the telephone number at which the
Plaintiff will be reachable at the above time and date; and (3) telephone chambers at (212)
805-0234, with the Plaintiff on the line, at the time and date of the conference. The Clerk of Court
is requested to mail a copy of this order to the Plaintiff
